                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

WESTERN SURETY COMPANY, a
foreign corporation

                  Plaintiff,

v.                                                          Case No.: 2:19-cv-212-FtM-38MRM

KRISTOPHER TIRTEL, SUNSET
AUTO & TRUCK, LLC and CARMAX
AUTO SUPERSTORES, INC.,

                Defendants.
                                                 /

                                      OPINION AND ORDER1

        Before the Court is the parties’ Joint Motion for Order Directing the Clerk to Evenly

Divide Interest (Doc. 64).         The parties settled this interpleader case, and the Clerk

distributed the interpleader funds as agreed by the parties. But the settlement did not

address the interest accrued while the funds were in the registry of the Court. The parties

now request an equal distribution of that interest.2

        Accordingly, it is now

        ORDERED:

        The parties’ Joint Motion for Order Directing the Clerk to Evenly Divide Interest

(Doc. 64) is GRANTED. The Clerk is DIRECTED to disburse the interest accrued on the

funds at issue in this case as follows:



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER f ees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a f ailed hyperlink does not affect this Order.
2 Except Sunset Auto & Truck, LLC, whose claim in the funds was terminated by a Default Judgment (Doc.

60).
      (1) One-third to Tirtel by check made payable to The Dellutri Law Group, P.A.

          Trust Account fbo Kristopher Tirtel and mailed to The Dellutri Law Group,

          P.A., 1436 Royal Palm Square Boulevard, Fort Myers, Florida 33919.

      (2) One-third to Carmax by check made payable to CarMax Auto Superstores,

          Inc., and mailed to CarMax Auto Superstores, Inc., Attention: Maggie

          Finnegan, Esquire; Senior Corporate Counsel, 12800 Tuckahoe Creek

          Parkway, Richmond, VA 23238.

      (3) One-third to Western Surety by check made payable to Western Surety

          Company and mailed to Steve Kerbel, 150 South Pine Island Road, Ste. 105,

          Plantation, Florida 33324.

      DONE and ORDERED in Fort Myers, Florida this 27th day of February, 2020.




Copies: All Parties of Record




                                         2
